This is an appeal by one of the defendants from an order denying a motion to dismiss the complaint and for judgment on the pleadings. The action is brought by a judgment creditor against the judgment debtors and the transferees of the property of the judgment debtors to set aside such transfers, and against the transferors, the transferees and the attorney for the transferors and transferees for conspiracy in stripping the judgment debtors of their assets so as to make them execution proof. Upon reargument, order denying the motion to dismiss the complaint and for judgment on the pleadings reversed on the law, without costs, and the motion granted, without costs. (Goldberg v. Korman, 257 App. Div. 990; Adler v. Fenton, 65 U. S. 407; Moody v. Burton, 27 Me. 427.) Lazansky, P. J., Carswell, Johnston, Taylor and Close, JJ., concur.